NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 10-4360
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                             SHANNON R. HAMILTON,
                                                Appellant
                                _______________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                 (D.C. No. 10-cr-00038)
                         District Judge: Hon. Edwin M. Kosik
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 24, 2011

      Before: CHAGARES, JORDAN and GREENAWAY, JR., Circuit Judges.

                                  (Filed June 28, 2011)
                                   _______________

                              OPINION OF THE COURT
                                  _______________

JORDAN, Circuit Judge.

      Shannon R. Hamilton appeals the judgment of the United States District Court for

the Middle District of Pennsylvania sentencing him to 151 months’ imprisonment, three

years’ supervised release, and assessments and restitution of $14,224 for committing
bank robbery in violation of 18 U.S.C. § 2113(a). His attorney has moved to withdraw

under Anders v. California, 386 U.S. 738 (1967). For the reasons that follow, we will

grant the motion to withdraw and affirm the District Court’s judgment.

I.    Background

      Between December 9, 2009, and January 6, 2010, Hamilton committed five bank

robberies. He was arrested in January 2010 and, after waiving his Miranda rights,

admitted to the crimes. He was initially indicted on four counts of bank robbery, and

then, in June 2010, he was charged with all five in a Superseding Information.

      During plea negotiations with the government, Hamilton became disappointed

with his counsel. He insisted on a 120-month sentence, which his counsel proposed to

the government. The government rejected the proposal and agreed only to recommend a

sentence for Hamilton at the bottom of the Guidelines range, which was correctly

anticipated to be 151 to 188 months’ imprisonment. Hamilton filed a Motion for

Termination of Counsel because he felt his counsel was working against him.

      The District Court addressed that motion at a plea hearing in June 2010, during

which Hamilton’s counsel explained his efforts and interactions with the government.

The Court denied the motion, explaining to Hamilton that “what’s transpired between

you and your counsel is what transpires between defendants and their counsel when

there’s a plea agreement offered. You can’t always get what you want. … I can tell that

[your attorney] is experienced.” (App. at 43.) Ultimately, Hamilton stated that he

wanted to “[s]ign the plea now and get sentenced” so he could “go about [his] business.”
                                            2
(App. at 46.) Hamilton answered all of the Court’s questions indicating that he

understood and agreed to the terms of the offered plea agreement, which recommended

his sentence be 151 months, and also agreed that the Court’s recitation of the facts

concerning the robberies was accurate. After the required colloquy, the Court accepted

Hamilton’s guilty plea.

       The Probation Office prepared a Presentence Investigation Report (“PSR”) which

recommended that Hamilton be sentenced as a career offender. The PSR calculated a

Guidelines sentencing range of 151 to 181 months’ imprisonment based on a total offense

level of 29 and criminal history category VI. Hamilton objected to his career offender

designation and to being assessed two criminal history points for matters in which he had

not been represented by counsel.

       At his sentencing hearing, Hamilton withdrew the career offender objection, and

the District Court sustained the objection to the assessment of two criminal history points.

Recognizing that the two-point assessment did not affect the Guidelines calculation

because Hamilton was a career offender, the Court imposed a sentence of 151 months’

imprisonment. The Court also sentenced Hamilton to three years’ supervised release and

imposed assessments and restitution totaling $14,224. Hamilton filed a timely notice of

appeal, and his counsel has moved to withdraw. Pursuant to Anders, and as required by

Local Appellate Rule 109.2, counsel has filed a brief in support of that motion. Hamilton

has not filed a brief in opposition.


                                             3
II.    Discussion1

       Under Anders, counsel may seek to withdraw from representing an indigent

criminal defendant on appeal if there are no nonfrivolous issues to appeal. United States

v. Marvin, 211 F.3d 778, 779 (3d Cir. 2000). We exercise plenary review to determine

whether there are any such issues. See Penson v. Ohio, 488 U.S. 75, 80 (1988) (“[T]he

appellate court … must … itself … decide whether the case is wholly frivolous.”

(internal quotation marks and citation omitted)). Whether an issue is frivolous is

informed by the standard of review for each potential claim raised. See United States v.

Schuh, 289 F.3d 968, 974-76 (7th Cir. 2002).

       We implement Anders through our Local Appellate Rule (“L.A.R.”) 109.2(a),

which provides, in relevant part, as follows:

       Where, upon review of the district court record, counsel is persuaded that
       the appeal presents no issue of even arguable merit, counsel may file a
       motion to withdraw and supporting brief pursuant to Anders v. California,
       386 U.S. 738 (1967), which must be served upon the appellant and the
       United States. The United States must file a brief in response. Appellant
       may also file a brief in response pro se. … If the panel agrees that the
       appeal is without merit, it will grant counsel’s Anders motion, and dispose
       of the appeal without appointing new counsel.

3d Cir. L.A.R. 109.2(a) (2010). We ask two principal questions when Anders is invoked:

whether defense counsel has “adequately fulfilled” the requirements of L.A.R. 109.2(a),

and whether an independent review of the record presents any nonfrivolous issues.

United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has
jurisdiction under 28 U.S.C. § 1291.
                                              4
       With respect to the first question, the fulfillment of the requirements of L.A.R.

109.2(a) often turns, as it does here, on the adequacy of counsel’s supporting brief. To be

adequate under L.A.R. 109.2(a), an Anders brief must (1) “satisfy the court that counsel

has thoroughly examined the record in search of appealable issues,” Youla, 241 F.3d at

300; (2) identify issues that might arguably support appeal, see Smith v. Robbins, 528
U.S. 259, 285 (2000); and (3) “explain why th[ose] issues are frivolous[,]” Marvin, 211
F.3d at 780. “Counsel need not raise and reject every possible claim[,]” but he or she

must still conscientiously examine the record. Youla, 241 F.3d at 300.

       With respect to the second question, we review the record to determine whether

the appeal “lacks any basis in law or fact.” McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 438 n.10 (1988). When the Anders brief is adequate, we confine our review to

portions of the record implicated by the Anders brief. Youla, 241 F.3d at 301. When the

Anders brief is inadequate, we may expand our review to portions of the record

implicated in the defendant’s pro se brief or other filings that provide “guidance

concerning the issues [the defendant] wishes to raise on appeal.” Id. Regardless of the

adequacy of the Anders brief, we may affirm the District Court without appointing new

counsel if we find, after reviewing the record, that the “frivolousness [of the appeal] is

patent.” United States v. Coleman, 575 F.3d 316, 321 (3d Cir. 2009) (internal quotation

marks omitted).

       In his Anders brief, Hamilton’s counsel identifies four potential issues for appeal,

and describes why each is frivolous. Counsel explains that: (1) the District Court had
                                              5
jurisdiction to sentence Hamilton under 18 U.S.C. § 3231; (2) Hamilton’s guilty plea was

knowing and voluntary; (3) the sentence was reasonable and legal; (4) and there was no

valid basis to argue that the District Court abused its discretion by refusing to appoint

new counsel.

       The Anders brief is adequate in identifying the potential issues and explaining why

they are frivolous. Our independent review of the record confirms counsel’s assessment

that there are no non-frivolous issues for appeal. The District Court had jurisdiction to

sentence Hamilton; the District Court properly questioned Hamilton to ensure the plea

was knowing and voluntary; the District Court accepted a binding plea agreement under

Federal Rule of Criminal Procedure 11(c)(1)(C), which was reasonable; and the District

Court did not abuse its discretion by refusing to appoint new counsel because there was

no evidence that counsel was not adequately representing Hamilton.

III.   Conclusion

       For the foregoing reasons, we will grant the motion to withdraw and affirm the

judgment of conviction.




                                              6